Case 1:20-cv-00882-AJT-MSN Document 46 Filed 03/01/21 Page 1 of 3 PageID# 538




                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                      ALEXANDRIA DIVISION

 KERRY KENNEDY,

         Plaintiff,

         v.                                          CIVIL ACTION NO. 1:20-CV-00882-AJT-MSN

 ALAN J. DABBIERE,

         Defendant.


                                              PRAECIPE

CLERK:

        Please take notice of the change of firm and address of local counsel for Defendant Alan

J. Dabbiere in the above-captioned matter:

                   Benjamin L. Williams
                   COZEN O’CONNOR
                   1200 19th Street, NW, 3rd Floor
                   Washington, DC 20036
                   Tel: (202) 912-4859
                   Fax: (202) 861-1905
                   blwilliams@cozen.com

Dated: March 1, 2021                            Respectfully submitted,

                                                By: /s/ Benjamin L. Williams
                                                    Benjamin L. Williams (VSB 88591)
                                                    COZEN O’CONNOR
                                                    1200 19th Street, NW, 3rd Floor
                                                    Washington, DC 20036
                                                    Tel: (202) 912-4859
                                                    Fax: (202) 861-1905
                                                    blwilliams@cozen.com

                                                     Joel D. Bush, II
                                                     Admitted Pro Hac Vice
                                                     Joe P. Reynolds
                                                     Admitted Pro Hac Vice



LEGAL\51080045\1
Case 1:20-cv-00882-AJT-MSN Document 46 Filed 03/01/21 Page 2 of 3 PageID# 539




                                          KILPATRICK TOWNSEND & STOCKTON LLP
                                          1100 Peachtree Street, Suite 2800
                                          Atlanta, GA 30309-4528
                                          Telephone: (404) 815-6500
                                          Facsimile: (404) 815-6555
                                          jbush@kilpatricktownsend.com
                                          jreynolds@kilpatricktownsend.com

                                          Counsel for Defendant Alan J. Dabbiere




                                      2
LEGAL\51080045\1
Case 1:20-cv-00882-AJT-MSN Document 46 Filed 03/01/21 Page 3 of 3 PageID# 540




                                CERTIFICATE OF SERVICE

        I hereby certify that on the 1st day of March, 2021, a copy of the foregoing was filed
electronically via CM/ECF which will send notice of such filing to all counsel of record.


                                              /s/ Benjamin L. Williams




                                                 3
LEGAL\51080045\1
